MEMORANDUM **
Manuela Gomez Ortega, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that Gomez Ortega failed to establish exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
Gomez Ortega’s contention that the IJ failed to consider all of the hardship evidence is not supported by the record and does not amount to a colorable due process claim. See id.; see also Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir.2009) (no jurisdiction over petitioner’s contention that the IJ’s decision is factually inconsistent with prior agency hardship determinations).
We are not persuaded by Gomez Ortega’s challenge to the BIA’s procedure of adoption and affirmance under Matter of Burbano, 20 I. & N. Dec. 872, 874 (BIA 1994). See Abebe v. Gonzales, 432 F.3d 1037, 1040 (9th Cir.2005) (en banc) (discussing affirmances under Burbano).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.